                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEBORAH HARMAN,
              Plaintiff                                              CIVIL ACTION

                 v.

 NANCY BERRYHILL,
 Acting Commissioner of Social Security,                             No. 17-4156
                     Defendant

                                             ORDER

         AND NOW, this 4th day of September, 2019, upon consideration of Plaintiffs Brief and

Statement oflssues in Support of Request for Review (Doc. No. 12), Defendant's response

thereto (Doc. No. 14), Plaintiffs reply (Doc. No. 15), and the administrative record, and after

careful consideration of United States Magistrate Judge David R. Strawbridge's Report and

Recommendation (Doc. No. 16), Plaintiffs Objections thereto (Doc. No. 17), and Defendant's

Response to the Objections (Doc. No. 19) it is ORDERED that:

         1.     The Report and Recommendation is NOT ADOPTED;

         2.     The Plaintiffs Request for Review is GRANTED;

         3.     The matter is REMANDED to the Administrative Law Judge for further

proceedings consistent with Court's September 4, 2019 Memorandum; and

         5.     The Clerk of Court shall mark this case CLOSED for all purposes, including

statistics.
